Exhibit 12.1 Domtar Corporation Computation of ratio of earnings to fixed charges (In millions of dollars, unless otherwise noted) Three months ended Six months ended June30, June30, June30, June30, $ Available earnings: Earnings before income taxes 24 37 25 82 Add fixed charges: Interest expense incurred 15 24 31 49 Amortization of debt expense and discount — 1 1 2 Interest portion of rental expense (1) 2 2 4 4 Total earnings as defined 41 64 61 Fixed charges: Interest expense incurred 15 24 31 49 Amortization of debt expense and discount — 1 1 2 Interest portion of rental expense (1) 2 2 4 4 Total fixed charges 17 27 36 55 Ratio of earnings to fixed charges Interest portion of rental expense is calculated based on the proportion deemed representation of the interest component (i.e 1/3 of rental expense).
